Citation Nr: 0813085	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-03 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for depressive disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to February 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO increased the 
rating of the service-connected depressive disorder to 30 
percent, effective from July 27, 2004.  

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's depressive disorder is not manifested by 
occupational and social impairment, with reduced reliability 
and productivity.

2.  The veteran's diastolic pressure is not predominantly 110 
or more, nor is his systolic pressure predominantly 200 or 
more.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for depressive disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9434, 9440 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Depressive disorder

The veteran's service-connected depressive disorder is 
currently rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  Anxiety disorders, which 
include major depressive disorder, are rated under the 
criteria set forth in Diagnostic Code 9440.  Under this 
criteria, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Following a careful review of the record, the Board finds 
that the preponderance of the evidence does not support a 
rating in excess of 30 percent for PTSD.  The veteran was 
afforded VA examinations in November 2004 and February 2007.  
The February 2007 examiner reviewed the claims file.  During 
the examinations, the veteran reported that he was working 
full time and had a good relationship with his supervisor and 
coworkers.  He had not missed any time at work due to his 
mental health problems.  His wife lived in Ghana and they 
occasionally talk over the phone.  The veteran stated that 
since he developed his mental condition, there have been 
major social function changes such as avoidance of social 
activities.  During the February 2007 examination, the 
veteran reported having just graduated from Tulsa Technology 
Center in aviation maintenance.  Mental status examination 
revealed appropriate appearance, hygiene and behavior.  
Affect and mood were abnormal with depressed mood.  His 
ability to function independently and effectively was not 
affected.  Orientation was within normal limits.  There were 
no delusions, hallucinations, suicidal or homicidal ideation, 
overt anxiety, or obsessional rituals present.  Thought 
processes were appropriate, speech was goal-directed and 
judgment was not impaired.  Abstract thinking and memory were 
normal.  He was diagnosed as having major depressive disorder 
with GAF scores of 65 during the November 2004 examination 
and 60 during the February 2007 examination.  The November 
2004 examiner noted that the veteran had difficulty 
establishing and maintaining effective work and social 
relationships because of his depression.

VA treatment records from 2003 to 2006 reveal complaints of 
having no friends or social acquaintances, poor 
concentration, feeling hopeless and helpless, and trouble 
sleeping.  He was given a GAF score of 60.

The GAF scores of 60 and 65 reflect only mild or moderate 
symptoms.  In addition, the totality of the veteran's 
symptoms does not approximate a higher rating.  The competent 
medical evidence does not show that he had circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  Although the veteran was noted to have depressed 
affect and mood and difficulty establishing and maintaining 
effective work and social relationships, these symptoms have 
not been shown to affect the veteran's reliability and 
productivity.  In fact, the evidence of record shows that he 
was able to maintain stable work since separation and 
completed a degree in aviation maintenance.  Therefore, a 
higher rating for depressive disorder is not warranted.

B.  Hypertension

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertension when the diastolic pressure is predominantly 
100 or more or; systolic pressure is predominantly 160 or 
more or; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  

The Board finds that the evidence of record does not support 
a higher rating for the veteran's service-connected 
hypertension.  The veteran received VA medical treatment and 
was afforded VA examinations in November 2004 and February 
2007.  The blood pressure readings from VA treatment and 
examination records show that the veteran's diastolic 
pressure has never been predominantly 110 or more.  In fact, 
the highest his diastolic pressure has been appears to be 96.  
The readings also show that his systolic pressure has never 
reached 200.  The highest shown is 183.  As there is no 
evidence to show that the veteran's diastolic pressure is 
predominantly 110 or higher or that his systolic pressure is 
predominantly 200 or higher, the Board finds that the overall 
disability picture for the veteran's hypertension does not 
more closely approximate a 20 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  

C.  Conclusion

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the veteran's 
depressive disorder and hypertension.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's depressive disorder or 
hypertension should be increased for any separate periods 
based on the facts found during the whole appeal period.  The 
evidence of record in connection with these claims supports 
the conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  Additional notice was sent in 
May 2007.  The claims were subsequently readjudicated in the 
May 2007 supplemental statement of the case.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for TDIU and 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating; thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  In his statements 
in support of his claims, notably his substantive appeal, the 
veteran discussed medical treatment.  In addition, the 
veteran's accredited representative submitted written 
argument in June 2007 which demonstrated actual knowledge of 
the legal requirements of the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for depressive disorder is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

Service medical records show that the veteran complained of 
having problems sleeping during service.  The veteran 
separated from service in February 2003.  Post-service 
treatment records show that the veteran continued complaining 
of problems sleeping during the January 2003 VA examination 
for mental disorders and subsequent VA treatment.  A 
September 2004 medical treatment record from the Tulsa VA 
outpatient clinic stated that in August 2004, the veteran 
underwent a sleep study performed in the Jackson VA Medical 
Center was diagnosed as having obstructive sleep apnea.

The Board finds that the veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his 
sleep disorder is related to his inservice complaints of 
problems sleeping.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, it appears that the claims file does not contain 
the August 2004 sleep study performed at the Jackson VA 
Medical Center.  This should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the Jackson VA Medical 
Center, specifically the sleep study dated 
August 2004.  

2.  Schedule the veteran for an 
appropriate VA examination for his sleep 
disorder.  The claims file must be made 
available to the examiner for review prior 
to the examination.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any sleep 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current sleep 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


